DETAILED ACTION
Remarks
Applicant presents a communication dated 26 October 2020 in response 24 July 2020 non-final Office action (the “Final Rejection”).
With the communication, Applicant amends claims 1, 2, 6, 8-10 and 15-18. Applicant also amends various portions of the specification.
Claims 1, 4, 6, 9, 15 and 18 are further amended, and claims 3, 8 and 17 are cancelled, via the examiner’s amendment below for the reasons set forth in the attached interview summary.
After entry of the examiner’s amendment, claims 1, 2, 4-7, 9-16 and 18-20 remain pending and are being allowed herein.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The Previous Action’s objection to claim 15 is withdrawn in view of Applicant’s amendments to the claims.
Specification
The Previous Action’s objection to the specification is withdrawn in view of Applicant’s amendments to the specification.
Claim Rejections - 35 USC § 112
The Previous Action’s § 112 rejections of claims 8 and 9 are withdrawn in view of Applicant’s amendments.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this amendment was given by Attorney-of-Record Jorie Stroup (Reg. No. 57,532) on 11 February 2021 for the reasons set forth in the attached interview summary.

IN THE CLAIMS
The claims are amended as follows:

1.  (Currently Amended) A computer-implemented method, comprising:
identifying, by a Java virtual machine (JVM) of a computing device, catch blocks by scanning bytecodes in response to the loading of the bytecodes by the JVM;
determining, by the JVM of the computing device, for at least one of that an exception object has escaped the at least one of the catch blocks of the Java bytecodes by performing a data flow walk by a bytecode verifier of the JVM, wherein the JVM determines that the exception object has escaped the at least one of the catch blocks based on a first bytecode of the at least one of the catch blocks being any bytecode except pop or astore;
setting, by the JVM of the computing device, an escaped flag for the at least one of the catch blocks based on the determining that the exception object escapes the at least one of the catch blocks, wherein the escaped flag indicates that the exception object escapes the at least one of the catch blocks; 
walking, by the JVM of the computing device, a call stack to locate an applicable catch block for the exception object, wherein the applicable catch block is the at least one of the catch blocks;

creating, by the JVM of the computing device, a stack trace based on the determining that the escaped flag is set.  

2.  (Previously Presented) The computer-implemented method of claim 1, further comprising: 
creating, by the JVM of the computing device, the exception object upon determining that an exception event has occurred; and
maintaining, by the JVM of the computing device, a list of the catch blocks including associated escaped flags. 

3.  (Cancelled) 

4. (Currently Amended) The computer-implemented method of claim [[3]]1, wherein the determining for at least one of the catch blocks that an exception object has escaped the at least one of the catch blocks of the Java bytecodes further comprises performing an escape analysis pass on intermediate language by a just in time (JIT) compiler of the JVM. 

 5.  (Original) The computer-implemented method of claim 1, further comprising: printing, by the JVM of the computing device, the stack trace. 

6.  (Currently Amended) A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to:
create, by a Java virtual machine (JVM), an exception object in response to an exception event;
determine, by the JVM, whether the exception object has escaped the catch block[[,]] by performing a data flow walk by a bytecode verifier of the JVM;
set an escaped flag for the catch block upon determining that the exception object has escaped the catch block;

determine, by the JVM, whether to create a stack trace based on the determining whether the escaped flag is set, wherein the JVM creates the stack trace when the escaped flag is set and does not create the stack trace when the escaped flag is not set;
wherein performing the data flow walk by the bytecode verifier of the JVM comprises identifying an exception as escaping a particular catch block if a first bytecode of the particular catch block is any bytecode except pop or astore. 

7.  (Original) The computer program product of claim 6, wherein the program instructions further cause the computing device to: scan, by the JVM, Java bytecodes to identify the catch block in response to the loading of the Java bytecodes by the JVM. 

8.  (Cancelled) 

9. (Currently Amended) The computer program product of claim [[8]] 7, wherein the determining whether the exception object has escaped the catch block further comprises performing an escape analysis pass on intermediate language by a just in time (JIT) compiler of the JVM. 

10. (Previously Presented) The computer program product of claim 6, wherein the program instructions further cause the computing device to:
determine, by the JVM, that the exception object has escaped the catch block; and
set, by the JVM of the computing device, an escaped flag based on the determining that the exception object has escaped the catch block.

11.  (Original) The computer program product of claim 6, wherein the program instructions further cause the computing device to: walk, by the JVM, a call stack to determine whether the catch block associated with the exception object is present.  


determine, by the JVM, that the catch block associated with the exception object is not present; and
create, by the JVM of the computing device, the stack trace based on the determining that the catch block associated with the exception object is not present.   

13.  (Original) The computer program product of claim 12, wherein the program instructions further cause the computing device to print the stack trace. 

14.  (Original) The computer program product of claim 11, wherein the program instructions further cause the computing device to:
determine, by the JVM, that the catch block associated with the exception object is present, wherein the determining whether the escaped flag has been set occurs after determining the catch block is present. 

15.  (Currently Amended) A system comprising:
a processor, a computer readable memory and a computer readable storage medium associated with a computing device;
a Java virtual machine (JVM);
program instructions to walk a stack by an exception handler of the JVM to locate an applicable catch block from a plurality of catch blocks, if present, in response to a Java thread throwing an exception at runtime;
program instructions to determine, for each of the plurality of catch blocks, whether an exception object escapes the catch block, by:
performing a data flow walk by a bytecode verifier of the JVM; and
performing an escape analysis pass on intermediate language by a just in time (JIT) compiler of the JVM;  
program instructions to set an escape flag for each of the plurality of catch blocks that the exception object escapes;

program instructions to create a snapshot of the stack by the exception handler of the JVM upon determining that the escaped flag is set;
program instructions to unwind the stack and transfer control of exception handling to the applicable catch block, a user defined catch block, or a default catch block;
program instructions to identify the exception as an uncaught exception based on the JVM failing to locate the applicable catch block; and
program instructions to create the stack snapshot by the exception handler based on identifying the exception as the uncaught exception,
wherein performing the data flow walk by a bytecode verifier of the JVM comprises identifying the exception as escaping a particular catch block if a first bytecode of the particular catch block is any bytecode except pop or astore; and
wherein the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory. 

16.  (Previously Presented) The system of claim 15, further comprising: program instructions to scan Java bytecodes loaded by the JVM to identify the plurality of catch blocks..

17.  (Cancelled) 

18. (Currently Amended) The system of claim [[17]] 15, wherein the performing the escape analysis pass on intermediate language by a just in time (JIT) compiler of the JVM comprises performing the escape analysis pass on intermediate language generated when a method is queued for compilation, and updating catch block metadata. 

19.  (Original) The system of claim 15, further comprising program instructions to print the stack snapshot. 



-End-

Allowable Subject Matter
Claims 1, 2, 4-7, 9-16 and 18-20 are allowed.
Conclusion  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186.  The examiner can normally be reached on M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD AGUILERA/
Primary Examiner, Art Unit 2196